Citation Nr: 1041462	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-30 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for flat foot deformity.

2.  Entitlement to service connection for a degenerative bone 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran served on active duty from September 1979 to august 
1981.

This matter come before the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO's) in New York, New York.  On 
his September 2006 Form 9, the Veteran indicated that he wanted a 
Board hearing in Washington, DC.  In September 2010, he submitted 
correspondence indicating that he did not wish to appear at a 
hearing and wanted his case considered on the evidence of record.   

The issues of service connection for depression, anti-
social personality, and alcohol/drug abuse have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, the Board finds that further development is 
required regarding the Veteran's flat foot deformity and 
degenerative bone disease claims in order to comply with the duty 
to assist.

It is clear from the development done by the RO that the 
Veteran's service treatment records are not complete, as 
evidenced by the presence of only the entrance medical 
examination and report of medical history dated in September 
1979.  In November 1988 and February 1999, the Medical Records 
Unit, the National Personnel Records Center, and the Department 
of the Navy indicated that the Veteran's STR's were incomplete 
and that all available medical records were mailed.  The Board 
notes that VA has a heightened duty to assist where service 
treatment records are presumed missing.  On remand, as the last 
request for service treatment records (STRs) was in 1999, the RO 
should again request STRs and inform the Veteran if additional 
STRs are not located.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(e).

In a February 2006 rating decision and a September 2006 Statement 
of the Case, the RO denied the Veteran's claims on basis that the 
evidence of record did not show that the flat foot deformity and 
the degenerative bone disease were either occurred in or were 
caused by service.  However, the Board notes that the RO did not 
address the October 1998 VA examinations that suggested that the 
Veteran's foot disorder was a congenital condition that was 
aggravated during service and that the Veteran's arthritis of the 
knees, ankles, and feet pre-existed service.  Rather, the RO 
reported that the conditions were not diagnosed until 2005.  

Although the Veteran was scheduled for a VA examination in 
December 2005 in which it was noted that he failed to report, 
there is no documentation in the claims file of the Veteran ever 
receiving a notice letter advising him of when and where to 
report for the examination.   

Given the medical evidence suggesting that the flat foot 
deformity and arthritis of the knees, ankle, and feet preexisted 
service and that the feet, at least, were aggravated by service, 
the Board finds that a VA examination is warranted to clarify the 
issues.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if 
the medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination). 

Finally, the Board cautions the Veteran concerning his own 
responsibility to cooperate with VA in these matters.  The Court 
has held that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, his claim shall be rated based on 
the evidence of record.  38 C.F.R. § 3.655(b) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify 
all medical treatment providers who have 
treated him for his flat foot deformity and 
degenerative bone disease during and 
subsequent to service.  The RO or the AMC 
should then obtain and associate with the 
claims file any treatment records indentified 
by the Veteran (excluding those already in 
the claims folder).

2.  Contact the NPRC and/or any other 
appropriate repository of records and request 
the Veteran's complete STRs for both periods 
of active service.  All efforts to obtain 
such records should be documented in the 
claims folder.

3.  If no additional STRs are obtained, the 
RO/AMC must provide appropriate notice to the 
Veteran pursuant to 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

4.  After the above is completed and the 
evidence is obtained, to the extent 
available, schedule the Veteran for a VA 
medical examination for the purposes of 
determining the approximate onset date and/or 
etiology of his flat foot deformity and 
degenerative bone disease.  The claims file 
should be provided to the appropriate 
examiner for review, and the examiner is 
requested to specifically discuss: the 
findings of the October 1998 VA examinations.  
Following a review of the relevant evidence 
in the claims file, eliciting a history 
directly from the Veteran, the clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is asked to provide 
an opinion on the following in regards to his 
flat foot deformity and degenerative bone 
disease:

a.  As to any congenital or development 
defect identified on examination, is it at 
least as likely as not that such defect was 
subject to a superimposed injury that 
resulted in additional, permanent disability?

b.  As to any disease process of the foot 
identified on examination and in regards to 
any degenerative bone disease, is it at least 
as likely as not that such disability began 
during service or is otherwise linked to any 
incident of service?

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50% likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any opinion 
provided. 

5.  Thereafter, the RO/AMC should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  In 
particular, the RO/AMC should review the 
examination report to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, the 
RO/AMC should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Then, the RO/AMC should readjudicate 
these remanded claims.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided a supplemental statement 
of the case and an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


